Title: From George Washington to Jonathan Boucher, 30 July 1770
From: Washington, George
To: Boucher, Jonathan

 

Dr Sir
Mount Vernon July 30th 1770

The Books you wrote for, I hope you will receive in good order by Joe, as I desired Lund Washington to pack them up carefully & see them put into the Portmanteau—No thread came from Mr Addison’s, nor any from Mr Digges’s to which place I sent, thinking it might be contrivd there along with Jacks Key’s. We coud easily have carried down, & most certainly shoud have done so if it had ever got this length.
That there shoud be a dissatisfaction, and Murmuring at the Virginia Association (by those who are more strictly Bound) I do not much wonder at; but it was the best that the friends to the cause coud obtain here, and tho. too much relaxd from the Spirit, with which a measure of this sort ought to be conducted, yet, will be attended with better effects (I expect) than the last; inasmuch as it will become general, & adopted by the Trade. Upon the whole, I think the People of Virginia have too large latitude, & wish that the Inhabitants of the North may not have too little: what I woud be understood to mean by it is, that their Publick Virtue may not be put to too severe a tryal to stand the Test much longer, if their Importations are not equal to the real necessities of the People, whether it is, or is not, I cannot undertake to judge but suppose they are not, by the defection of New York, & attempts (tho. unsuccessful as yet) in other places to admit a general Importations of Goods; Tea only excepted.
So soon as you are able to get the Simples from Mr Johnson Mrs Washington will be much obligd in having Joe sent with them—We set out this day for Fredericksburg & expect to be back about the 9th or 10th of next Month. My love attends Jack. I am Dr Sir Yr Most Obedt Servt

Go: Washington

